DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
-	door “11”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12, 13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 18, and 20, it is not clear what is meant by “extends past”. Does this mean simply that the vision light overlaps on of the first or second barriers? Or does this mean that the vision light is located outside of the first and second barriers? The claim has been interpreted as meaning what is shown in Fig. 7a, where the vision light 102 extends above the edge of the barrier face of 12, in other terms, a portion of the first barrier overlaps with the vision light.
Regarding claim 12, it is unclear what is meant by “replaced to accommodate”. Is the light restraining member part of the invention or is it replaced and not part of the invention? It is unclear how a part of the invention can be removed and replaced, it will then no longer be part of the invention.
Regarding claim 13, what is definitively meant by “a hat shaped member”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US to Arway et al.


    PNG
    media_image1.png
    463
    567
    media_image1.png
    Greyscale

Regarding claim 1, Arway et al. disclose a vision light system, the system comprising: a first face reinforcement member (See Figure above); a light restraining member (See Figure above) operatively coupled to the first face reinforcement member; and a vision light (See Figure above) operatively coupled between a portion of the first face reinforcement member and the light restraining member.  
Regarding claim 2, further comprising: a second face reinforcement member (See Figure above) operatively coupled to the first face reinforcement member.  
Regarding claim 3, wherein the first face reinforcement member is a safe side reinforcement member and the second face reinforcement member is a threat side reinforcement member (door can be installed either direction, a threat side and a safe side do not structurally differentiate).  
Regarding claim 4, wherein the first face reinforcement member is configured to be operatively coupled to a first barrier face and/or a second barrier face (See Figure above).  
Regarding claim 5, wherein the second face reinforcement member is configured to be operatively coupled to a second barrier face (See Figure above).  
Regarding claim 8, further comprising a first face trim operatively coupled to the first face reinforcement member (See Figure above).  
Regarding claim 9, further comprising a second face trim operatively coupled to the light restraining member (See Figure above).  
Regarding claim 10, wherein the first face reinforcement member has a first face reinforcement member width, wherein the first face reinforcement member width sets a minimum thickness of the vision light (capable of having the width as a minimum with additional spacers, etc.).  
Regarding claim 11, wherein the light restraining member comprises a light restraining member width that sets a maximum thickness of the vision light (width up to the restraining member is max width).  
Regarding claim 12, wherein the light restraining member is replaced to accommodate vision lights having different vision light thicknesses (capable of replacing the restraining member to made the gap larger or smaller).  
Regarding claim 15, wherein a securing mechanism (See Figure above) operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member.  
Regarding claim 16, Arway et al. disclose a barrier system, the system comprising: a first barrier face (See Figure above); a second barrier face (See Figure above); and a vision light system operatively coupled to the first barrier face and the second barrier face, the vision light system comprising: a first face reinforcement member (See Figure above) operatively coupled to the first barrier face; a light restraining member (See Figure above) operatively coupled to the first face reinforcement member and the second barrier face; and Page 20 of 22Application Ser. No.: To be assigned Attorney Docket No.: 014924-000013 a vision light (See Figure above) operatively coupled between a portion of the first face reinforcement member and the light restraining member.  
Regarding claim 17, wherein the vision light system further comprises: a second face reinforcement member (See Figure above) operatively coupled to the first face reinforcement member and the second barrier face (See Figure above).  
Regarding claim 19, wherein the vision light system further comprises: a securing mechanism (See Figure above), wherein the securing mechanism operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (See Figure above).  

Claim(s) 1, 4, 8-12, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US to Arway et al. – Alternate interpretation


    PNG
    media_image2.png
    463
    537
    media_image2.png
    Greyscale

Regarding claim 1, Arway et al. disclose a vision light system, the system comprising: a first face reinforcement member (See Figure above); a light restraining member (See Figure above) operatively coupled to the first face reinforcement member; and a vision light (See Figure above) operatively coupled between a portion of the first face reinforcement member and the light restraining member.  
Regarding claim 4, wherein the first face reinforcement member is configured to be operatively coupled to a first barrier face and/or a second barrier face (See Figure above).  
Regarding claim 8, further comprising a first face trim operatively coupled to the first face reinforcement member (See Figure above).  
Regarding claim 9, further comprising a second face trim operatively coupled to the light restraining member (See Figure above).  
Regarding claim 10, wherein the first face reinforcement member has a first face reinforcement member width, wherein the first face reinforcement member width sets a minimum thickness of the vision light (capable of having the width as a minimum with additional spacers, etc.).  
Regarding claim 11, wherein the light restraining member comprises a light restraining member width that sets a maximum thickness of the vision light (width up to the restraining member is max width).  
Regarding claim 12, wherein the light restraining member is replaced to accommodate vision lights having different vision light thicknesses (capable of replacing the restraining member to made the gap larger or smaller).  
Regarding claim 14, wherein the light restraining member is a z-shaped member (See Figure above).  
Regarding claim 15, wherein a securing mechanism (See Figure above) operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (capable of replacing the restraining member to made the gap larger or smaller).  
Regarding claim 16, Arway et al. disclose a barrier system, the system comprising: a first barrier face (see figure above); a second barrier face (see figure above); and a vision light system operatively coupled to the first barrier face and the second barrier face, the vision light system comprising: a first face reinforcement member (see figure above) operatively coupled to the first barrier face; a light restraining member (see figure above) operatively coupled to the first face reinforcement member and the second barrier face; and Page 20 of 22Application Ser. No.: To be assigned Attorney Docket No.: 014924-000013 a vision light (see figure above) operatively coupled between a portion of the first face reinforcement member and the light restraining member.  
Regarding claim 19, wherein the vision light system further comprises: a securing mechanism (see figure above), wherein the securing mechanism operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (see figure above).  

Claim(s) 1-4, 8, 10-13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US to Plummer et al.

Regarding claim 1, Plummer et al. disclose a vision light system, the system comprising: a first face reinforcement member (34); a light restraining member (16) operatively coupled to the first face reinforcement member; and a vision light (12) operatively coupled between a portion of the first face reinforcement member and the light restraining member (Fig.2).  
Regarding claim 2, further comprising: a second face reinforcement member (50) operatively coupled to the first face reinforcement member.  
Regarding claim 3, wherein the first face reinforcement member is a safe side reinforcement member and the second face reinforcement member is a threat side reinforcement member (door can be installed either direction, a threat side and a safe side do not structurally differentiate).  
Regarding claim 4, wherein the first face reinforcement member is configured to be operatively coupled to a first barrier face (right side of 10, Fig.2).  
Regarding claim 8, further comprising a first face trim (50) operatively coupled to the first face reinforcement member (Fig. 3).  
Regarding claim 10, wherein the first face reinforcement member has a first face reinforcement member width, wherein the first face reinforcement member width sets a minimum thickness of the vision light (width of 34 is a minimum thickness).  
Regarding claim 11, wherein the light restraining member comprises a light restraining member width that sets a maximum thickness of the vision light (16 attached to 34 therefore sets max width).  
Regarding claim 12, wherein the light restraining member is replaced to accommodate vision lights having different vision light thicknesses (capable of being replaced).  
Regarding claim 13, wherein the first face reinforcement member is a hat shaped member (34 looks like a top hat).  
Regarding claim 15, wherein a securing mechanism (48) operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (Fig.3).  
Regarding claim 16, Plummer et al. disclose a barrier system, the system comprising: a first barrier face (right of 10, Fig.2); a second barrier face (left of 10, Fig.2); and a vision light system operatively coupled to the first barrier face and the second barrier face, the vision light system comprising: a first face reinforcement member (34) operatively coupled to the first barrier face; a light restraining member (16) operatively coupled to the first face reinforcement member and the second barrier face; and Page 20 of 22Application Ser. No.: To be assigned Attorney Docket No.: 014924-000013 a vision light (12) operatively coupled between a portion of the first face reinforcement member and the light restraining member (Fig. 2-3).  
Regarding claim 19, wherein the vision light system further comprises: a securing mechanism (48, Fig.3), wherein the securing mechanism operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (Fig.3).  

Claim(s) 1-4, 6, 8, 9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2011 003 233 U1 to WGM.

Regarding claim 1, WGM discloses a vision light system, the system comprising: a first face reinforcement member (7); a light restraining member (6) operatively coupled to the first face reinforcement member; and a vision light (1) operatively coupled between a portion of the first face reinforcement member and the light restraining member (Fig.1).  
Regarding claim 2, further comprising: a second face reinforcement member (8) operatively coupled to the first face reinforcement member (13).  
Regarding claim 3, wherein the first face reinforcement member is a safe side reinforcement member and the second face reinforcement member is a threat side reinforcement member (door can be installed either direction, a threat side and a safe side do not structurally differentiate).  
Regarding claim 4, wherein the first face reinforcement member is configured to be operatively coupled to a first barrier face (2).  
Regarding claim 6, wherein a portion of the vision light and a portion of the light restraining member extend past the second barrier face (1, 3, 6, Fig.1).  
Regarding claim 8, further comprising a first face trim (8) operatively coupled to the first face reinforcement member (13).  
Regarding claim 9, further comprising a second face trim (17) operatively coupled to the light restraining member.  
Regarding claim 16, WGM discloses a barrier system, the system comprising: a first barrier face (2); a second barrier face (3); and a vision light system operatively coupled to the first barrier face and the second barrier face, the vision light system comprising: a first face reinforcement member (7) operatively coupled to the first barrier face (2); a light restraining member (6) operatively coupled to the first face reinforcement member (coupled thru bolts and assembly, Fig.1) and the second barrier face (3); and Page 20 of 22Application Ser. No.: To be assigned Attorney Docket No.: 014924-000013 a vision light (1) operatively coupled between a portion of the first face reinforcement member and the light restraining member (Fig.1).  
Regarding claim 20, WGM discloses a method for installing a vision light system in a barrier, wherein the barrier comprises a first barrier face (2) operatively coupled to a second barrier face (3), and wherein the vision light system comprises a light restraining member (6) and a vision light (1), wherein the method comprises: assembling the vision light to the barrier (Fig.1); and assembling the light restraining member to the barrier and the vision light (Fig.1); wherein the vision light of the vision light system extends past the second barrier face of the barrier (1, 3, Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2011 003 233 U1 to WGM.

Regarding claims 7 and 18, WGM discloses wherein the portion of the vision light (1) extends past the second barrier face (3), but does not disclose wherein a vision light thickness is greater than a barrier thickness formed by the first barrier face and the second barrier face.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the vision light with the desired thickness for the desired characteristics of the vison light, for example, if the vision light is used in a barricade, the vision light can have the thickness of glass block, etc. to increase the strength of the vision light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635